Exhibit Part I FINANCIAL INFORMATION Item 1. Financial Statements ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (in thousands) March31, 2008 December31, 2007 (unaudited) ASSETS Cash and cash equivalents $ 568,351 $ 576,416 Cash and securities segregated, at market (cost: $1,936,019 and $2,366,925) 1,941,412 2,370,019 Receivables, net: Brokers and dealers 256,007 493,873 Brokerage clients 457,109 410,074 Fees, net 633,318 729,636 Investments: Deferred compensation related 663,992 547,473 Other 822,196 367,608 Furniture, equipment and leasehold improvements, net 374,643 367,279 Goodwill, net 2,893,029 2,893,029 Intangible assets, net 259,030 264,209 Deferred sales commissions, net 170,146 183,571 Other assets 144,562 165,567 Total assets $ 9,183,795 $ 9,368,754 LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Payables: Brokers and dealers $ 189,696 $ 161,387 Brokerage clients 2,672,165 2,728,271 AllianceBernstein mutual funds 144,094 408,185 Accounts payable and accrued expenses 385,631 389,300 Accrued compensation and benefits 468,518 458,861 Debt 669,633 533,872 Minority interests in consolidated subsidiaries 149,524 147,652 Total liabilities 4,679,261 4,827,528 Commitments and contingencies (See Note 7) Partners’ capital: General Partner 45,589 45,932 Limited partners: 260,798,798 and 260,341,992 units issued and outstanding 4,541,825 4,526,126 Capital contributions receivable from General Partner (25,993 ) (26,436 ) Deferred compensation expense (117,446 ) (57,501 ) Accumulated other comprehensive income 60,559 53,105 Total partners’ capital 4,504,534 4,541,226 Total liabilities and partners’ capital $ 9,183,795 $ 9,368,754 See Accompanying Notes to Condensed Consolidated Financial Statements. 1 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per unit amounts) (unaudited) Three Months Ended March31, 2008 2007 Revenues: Investment advisory and services fees $ 817,231 $ 775,487 Distribution revenues 109,302 112,210 Institutional research services 118,286 98,956 Dividend and interest income 30,992 68,309 Investment gains (losses) (64,230 ) 13,634 Other revenues 30,780 29,795 Total revenues 1,042,361 1,098,391 Less: Interest expense 13,339 54,055 Net revenues 1,029,022 1,044,336 Expenses: Employee compensation and benefits 433,672 440,525 Promotion and servicing: Distribution plan payments 79,224 77,710 Amortization of deferred sales commissions 22,019 24,715 Other 57,223 58,529 General and administrative 152,404 143,767 Interest on borrowings 6,565 7,482 Amortization of intangible assets 5,179 5,179 756,286 757,907 Operating income 272,736 286,429 Non-operating income 4,752 4,199 Income before income taxes 277,488 290,628 Income taxes 30,045 22,927 Net income $ 247,443 $ 267,701 Net income per unit: Basic $ 0.94 $ 1.02 Diluted $ 0.94 $ 1.01 See Accompanying Notes to Condensed Consolidated Financial Statements. 2 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended March31, 2008 2007 Cash flows from operating activities: Net income $ 247,443 $ 267,701 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred sales commissions 22,019 24,716 Amortization of non-cash deferred compensation 15,825 12,558 Depreciation and other amortization 27,311 26,924 Other, net 68,512 (7,519 ) Changes in assets and liabilities: Decrease in segregated cash and securities 498,250 60,327 Decrease (increase) in receivable from brokers and dealers 237,427 (206,239 ) (Increase) decrease in receivable from brokerage clients (47,183 ) 82,258 Decrease (increase) in fees receivable, net 99,304 (12,584 ) (Increase) in investments (716,497 ) (168,045 ) (Increase) in deferred sales commissions (8,594 ) (26,161 ) Decrease (increase) in other assets 23,560 (15,461 ) Increase in payable to brokers and dealers 28,602 99,541 (Decrease) increase in payable to brokerage clients (55,794 ) 29,688 (Decrease) in payable to AllianceBernstein mutual funds (264,091 ) (26,944 ) Increase in accounts payable and accrued expenses 13,043 24,088 Increase in accrued compensation and benefits 8,569 101,349 Increase in minority interests in consolidated subsidiaries 4,515 53,916 Net cash provided by operating activities 202,221 320,113 Cash flows from investing activities: Purchases of investments (3,284 ) (15,699 ) Proceeds from sales of investments 7,998 21,487 Additions to furniture, equipment and leasehold improvements (22,406 ) (26,921 ) Net cash used in investing activities (17,692 ) (21,133 ) Cash flows from financing activities: Issuance of commercial paper, net 31,725 161,446 Proceeds from unsecured bank loans, net 98,000 — (Decrease) in overdrafts payable (20,263 ) (17,372 ) Cash distributions to General Partner and unitholders (308,037 ) (419,093 ) Capital contributions from General Partner 897 812 Additional investment by Holding with proceeds from exercise of compensatory options to buy Holding Units 4,581 17,508 Purchases of Holding Units to fund deferred compensation plans, net (4,855 ) (14,060 ) Net cash used in financing activities (197,952 ) (270,759 ) Effect of exchange rate changes on cash and cash equivalents 5,358 1,222 Net (decrease) increase in cash and cash equivalents (8,065 ) 29,443 Cash and cash equivalents as of beginning of period 576,416 546,777 Cash and cash equivalents as of end of period $ 568,351 $ 576,220 Non-cash financing activities: Additional investment by Holding through issuance of Holding Units to fund deferred compensation plans $ 18,604 $ — See Accompanying Notes to Condensed Consolidated Financial Statements. 3 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2008 (unaudited) The words “we” and “our” refer collectively to AllianceBernstein Holding L.P. (“Holding”) and AllianceBernstein L.P. and its subsidiaries (“AllianceBernstein”), or to their officers and employees. Similarly, the word “company” refers to both Holding and AllianceBernstein. Where the context requires distinguishing between Holding and AllianceBernstein, we identify which of them is being discussed. Cross-references are in italics. These statements should be read in conjunction with AllianceBernstein’s audited consolidated financial statements included in AllianceBernstein’s Form 10-K for the year ended December 31, 2007. 1. Business Description and Organization AllianceBernstein provides research, diversified investment management, and related services globally to a broad range of clients. Its principal services include: • Institutional Investment Services – servicing our institutional clients, including unaffiliated corporate and public employee pension funds, endowment funds, domestic and foreign institutions and governments, and affiliates such as AXA and certain of its insurance company subsidiaries, by means of separately managed accounts, sub-advisory relationships, structured products, collective investment trusts, mutual funds, hedge funds, and other investment vehicles. • Retail Services – servicing our individual clients, primarily by means of retail mutual funds sponsored by AllianceBernstein or an affiliated company, sub-advisory relationships in respect of mutual funds sponsored by third parties, separately managed account programs sponsored by financial intermediaries worldwide, and other investment vehicles. • Private Client Services – servicing our private clients, including high-net-worth individuals, trusts and estates, charitable foundations, partnerships, private and family corporations, and other entities, by means of separately managed accounts, hedge funds, mutual funds, and other investment vehicles. • Institutional Research Services – servicing institutional clients seeking independent research, portfolio strategy, and brokerage-related services. We also provide distribution, shareholder servicing, and administrative services to the mutual funds we sponsor. We provide a broad range of services with expertise in: • Value equities, generally targeting stocks that are out of favor and that may trade at bargain prices; • Growth equities, generally targeting stocks with under-appreciated growth potential; • Fixed income securities, including both taxable and tax-exempt securities; • Blend strategies, combining style-pure investment components with systematic rebalancing; • Passive management, including both index and enhanced index strategies; • Alternative investments, such as hedge funds, currency management, and venture capital; and • Asset allocation, by which we offer specifically-tailored investment solutions for our clients (e.g., customized target date fund retirement services for institutional defined contribution clients). We manage these services using various investment disciplines, including market capitalization (e.g., large-, mid- and small-cap equities), term (e.g., long-, intermediate-, and short-duration debt securities), and geographic location (e.g., U.S., international, global, and emerging markets), as well as local and regional disciplines in major markets around the world. Our independent research is the foundation of our business. Our research disciplines include fundamental research, quantitative research, economic research, and currency forecasting capabilities. In addition, we have created several specialized research units, including one unit that examines global strategic changes that can affect multiple industries and geographies, and another dedicated to identifying potentially successful innovations within private early-stage and later-stage growth companies. 4 As of
